IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FIFTH DISTRICT

                                                    NOT FINAL UNTIL TIME EXPIRES TO
                                                    FILE MOTION FOR REHEARING AND
                                                    DISPOSITION THEREOF IF FILED


VANTICE L. BESHEARS,

              Appellant,

v.                                                         Case No. 5D16-4360

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed August 31, 2018

Appeal from the Circuit Court
for Marion County,
Anthony M. Tatti, Judge.

James S. Purdy, Public Defender, and Nancy
Ryan, Assistant Public Defender, Daytona
Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Rebecca Rock McGuigan,
Assistant Attorney General, Daytona Beach,
for Appellee.


PER CURIAM.

       Appellant, Vantice L. Beshears, appeals his convictions of burglary of a structure,

grand theft of an automobile, grand theft of property worth over $300, and driving without

a valid license after a jury trial. Specifically, Appellant argues the trial court erred when it

denied his pro se motions to appoint an expert to evaluate a possible insanity defense
after he was prescribed several medications while at the hospital the night before, and

the night of, the offense. We agree and reverse.1

       Appellant represented himself from the inception of this case. Several months

before trial, Appellant filed a “Motion to Set Hearing (on) and (for) Motion for

[Psych]ological Examination” itemizing his reasons for believing that he was legally

insane at the time of the incident and requesting the appointment of an expert to assess

the viability of an insanity defense at trial, to suppress any statements made, and to

request an exam by a psychologist or neuropsychologist.

       Two months later, and without a ruling on his motion, Appellant filed a second

motion, again requesting appointment of an expert and referring to his original motion.

Appellant then filed a third motion requesting a hearing on his previously filed motions for

an expert to assist in the preparation of his insanity defense.

       Three days before trial, the trial court denied Appellant’s motions, reasoning:

              A pro se defendant who was actually legally insane at the time
              of an offense would, virtually by definition, be unable to
              meaningfully consult with an expert in the preparation of a
              defense. The Court having observed and communicated with
              [Appellant] on two (2) different occasions in open court finds
              no basis to conclude that [Appellant] suffers from any mental
              infirmity other than an exceedingly grandiose, and misplaced,
              opinion of his own knowledge of the law and his abilities to act
              as a lawyer.

Without an expert witness and unable to present an insanity defense, Appellant

proceeded to trial where he was convicted as charged.



       1Appellant also argues, citing to Velcofski v. State, 96 So. 3d 1069, 1070 (Fla. 4th
DCA 2012) and Hardy v. State, 655 So. 2d 1245, 1247–48 (Fla. 5th DCA 1995), and the
State concedes, that the trial court erred in admitting Appellant’s unredacted driving
record into evidence and in failing to offer the assistance of counsel prior to sentencing.
Given our disposition, we do not reach these issues.


                                             2
evidence that Appellant was intoxicated at the time of his arrest and cites to medical

websites for the proposition that Appellant’s medications cannot be taken with alcohol.

       While the State is correct that an insanity defense is unavailable to a defendant

who consumes medications other than as prescribed, see, for example, Stimus v. State,

995 So. 2d 1149, 1151 (Fla. 5th DCA 2008), there is simply no evidence in our record to

support the State’s contention. It is axiomatic that “[a]ppellate review is limited to the

record as made before the trial court at the time of the entry of a final judgment or orders

complained of.” Rosenberg v. Rosenberg, 511 So. 2d 593, 595 n.3 (Fla. 3d DCA 1987).

The problem here, of course, is that the websites relied upon by the State do not appear

in our record at all—let alone as evidence. As such, we are without authority to consider

them and cannot conclude that the denial of Appellant’s motions was harmless.

       Accordingly, we reverse Appellant’s sentences and convictions and remand for

further proceedings.

       REVERSED and REMANDED.

BERGER, EDWARDS and EISNAUGLE, JJ., concur.




                                             4
evidence that Appellant was intoxicated at the time of his arrest and cites to medical

websites for the proposition that Appellant’s medications cannot be taken with alcohol.

       While the State is correct that an insanity defense is unavailable to a defendant

who consumes medications other than as prescribed, see, for example, Stimus v. State,

995 So. 2d 1149, 1151 (Fla. 5th DCA 2008), there is simply no evidence in our record to

support the State’s contention. It is axiomatic that “[a]ppellate review is limited to the

record as made before the trial court at the time of the entry of a final judgment or orders

complained of.” Rosenberg v. Rosenberg, 511 So. 2d 593, 595 n.3 (Fla. 3d DCA 1987).

The problem here, of course, is that the websites relied upon by the State do not appear

in our record at all—let alone as evidence. As such, we are without authority to consider

them and cannot conclude that the denial of Appellant’s motions was harmless.

       Accordingly, we reverse Appellant’s sentences and convictions and remand for

further proceedings.

       REVERSED and REMANDED.

BERGER, EDWARDS and EISNAUGLE, JJ., concur.




                                             4